DETAILED ACTION
This office action is in response to the RCE filed on 01/23/2020.
Claims 1, 3-7, 9, 11-13, 15-18, and 20-25 are pending in the application, with claims 5-7, 11-13, and 18 having been withdrawn. Claims 1, 3-4, 9, 15-17, and 20-25 have therefore been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 9, 15-17, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (U.S. Patent Application Publication 2011/0264897) in view of Mericas (U.S. Patent 6,694,427).
Regarding claims 1 and 17, Henry discloses a method of operating a processor, the method comprising: 
dispatching a plurality of portions of a first instruction for execution by a plurality of execution units of the processor [paragraphs 0020-0022; instruction portions are dispatched];
wherein the processor includes an instruction complete table [paragraph 0032; the system includes a buffer that stores information related to instructions that are executing], the instruction completion table comprising a plurality of finish bits associated with the first instruction [paragraph 0032; the system detects when each portion of an instruction completes]; 
upon execution of each portion of the plurality of portions by a respective one of the plurality of execution units, independently generating, by the respective execution unit, a respective finish report of a plurality of finish reports, each finish report specifying the first instruction [paragraph 0032; after each portion of the instruction is completed, the respective execution unit sends an indication to the buffer to indicate that it is finished with that portion; a flag is set in the buffer in response to this indication];
setting the plurality of finish bits of the instruction completion table based on the plurality of finish reports, wherein each finish bit is set independently responsive to a respective one of the plurality of finish reports [paragraph 0032; the system detects when each portion of an instruction completes and sets a bit in the buffer]; 

completing the first instruction upon determining that the first instruction is an oldest instruction, of the plurality of instructions, that is ready for completion [paragraphs 0046-0048; the oldest completed instructions are retired].
Henry does not explicitly disclose that the finish reports comprise a respective tag assigned to each instruction specifying an entry within the instruction completion table.  However, a person having skill in the art will understand that such a tag is necessary for Henry to work as described (the system must have a method for associating an instruction with an entry in the completion table).  Such operation is ubiquitous in modern processing systems and would therefore have been obvious to a person having skill in the art.  Furthermore, Mericas explicitly discloses [column 7, lines 8-35] such a technique for indexing into a completion table.  As described above, such operation would have been obvious in the system of Henry because it allows the system to associate an instruction with an entry in the completion table, which is necessary for correct operation.  The claimed invention would therefore have been obvious.
Henry in view of Mericas does not explicitly disclose that the first instruction is of a plurality of instructions corresponding to a plurality of threads. The examiner takes official notice that the use and benefits of multi-threading in processing systems such as Henry in view of Mericas were notoriously well known at the time of the invention (applicant’s specification at 
Regarding claims 3 and 9, Henry discloses the claimed invention as described above, but does not explicitly disclose that the processor uses SMT and wherein a thread is selected for execution using a predefined scheme.  However, the examiner takes official notice that the use of SMT and such selection mechanisms in modern processors were notoriously well known at the time of the invention.  Such operation allows for improved processing performance when compared to single-threaded systems and would therefore have been obvious in the system of Henry.
Regarding claims 4, 15, 20, 22, and 24, Henry does not explicitly disclose maintaining separate tail pointers for each thread in a completion table for the purpose of determining the oldest instructions.  However, the examiner takes official notice that such operation was notoriously well known in the art at the time of the invention.  Such pointers allow a system to individually track and retire instructions from multiple threads and their use in the system of Henry would therefore have been obvious.
Regarding claim 16, Henry does not explicitly disclose that the plurality of entries in the completion table are organized by which thread of the plurality of threads the plurality of instructions correspond to.  However, the examiner takes official notice that such completion tables were notoriously well known in the art at the time of the invention.  Such organization is known as a partitioned completion table (or reorder buffer) and the benefits (decreased management overhead) were well understood at the time of the invention.  Such operation would therefore have been obvious in the system of Henry.
Regarding claims 21, 23, and 25, Henry in view of Mericas discloses the method of claim 1, wherein the instruction tag uniquely identifies the first instruction [Mericas, col. 7, lines 8-35], wherein each finish report is sent to a logic component of the instruction completion table [Henry, paragraph 0032], wherein each finish bit is set by the logic component upon receiving a respective finish report [Henry, paragraph 0032], wherein that the first instruction is the oldest instruction is determined based on accessing tail pointers of the plurality of threads [Henry, paragraphs 0045-0052; the system uses pointers to detect the oldest instruction].

 Response to Arguments
Applicant's arguments filed 01/14/2020 have been fully considered but they are not persuasive. Applicant argues that Henry does not disclose multiple finish bits being set independently responsive to respective finish reports independently generated by respective execution units. The examiner respectfully disagrees. This is exactly what Henry discloses. Henry explicitly teaches [paragraph 0032] two different execution units (LD unit 220 and STA unit 224) separately completing different micro-ops and independently setting two different complete flags (flag 404 and flag 416). The examiner’s position is that this is identical to what is being claimed. If applicant believes there is a difference between this teaching of Henry and what is being claimed, applicant is invited to call the examiner at the number listed below for further discussion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY S FAHERTY/Primary Examiner, Art Unit 2183